                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     BRENDA M. JOHNSON,
9
                   Plaintiff,
10                                                     Case No. 19-cv-00337-RAJ
            v.
11                                                     ORDER
     ELECTRONIC TRANSACTION
12
     CONSULTANTS CORPORATION and
13   WASHINGTON DEPARTMENT OF
     TRANSPORTATION,
14
                   Defendants.
15
16                                   I.     INTRODUCTION
17          This matter is before the Court on various motions filed by Plaintiff in this matter.
18   Dkt. ## 38, 40, 41, 42, 43. For the reasons below, the Court STRIKES the motions and
19   DISMISSES the action with prejudice.
20          On October 4, 2019, the Court issued an order directing Plaintiff not to file any
21   further papers in this action except for an amended complaint. Dkt. # 39; see DeLong v.
22   Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990) (stating that in dealing with litigants, the
23   federal courts possess inherent power to regulate the activities of abusive litigants by
24   imposing carefully tailored restrictions under the appropriate circumstances). In that same
25   order, the Court also made clear that if Plaintiff did not file an amended complaint stating
26   a cognizable claim for relief, the Court would dismiss the action with prejudice. Dkt. # 39.
27   Instead of heeding the Court’s instructions, Plaintiff continues to file numerous motions

28   ORDER – 1
     and objections, all of which are extremely difficult to follow. See, e.g., Dkt. ## 40-43.
1
            When ordering a dismissal, the district court must weigh these factors: (1) the
2
     public’s interest in expeditious resolution to litigation; (2) the court’s need to manage its
3
     docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition
4
     of cases on their merits and (5) the availability of less drastic measures. Henderson v.
5
     Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986). Both the public interest in expeditious
6
     resolution and the Court’s need to manage its docket weigh in favor of dismissal here. The
7
     Court’s resources are limited and are best spent on cases with a strong chance of resulting
8
     in relief. Based on Plaintiff’s complaint and her submissions to the Court, there is no
9
     discernable merit to her claim. Furthermore, there is also no risk of prejudice to Defendants
10
     who have not yet been properly served. And while the Court has considered less drastic
11
     measures, including limiting submissions to streamline resolution, Plaintiff has failed to
12
     comply with Court instruction.       Therefore, the Court DISMISSES the action with
13
     prejudice. The Clerk is instructed to STRIKE the pending motions, enter judgment, and
14
     close the action.
15
16          DATED this 24th day of October, 2019.

17
18
19
                                                        A
                                                        The Honorable Richard A. Jones
20                                                      United States District Judge
21
22
23
24
25
26
27
28   ORDER – 2
